GRIFFIN, J.
Appellant, Amy M. Leming [“Wife”], appeals the trial court’s non-final order denying Wife’s motion to transfer to Tennessee the child custody portion of the dissolution action, which was filed in Florida by her estranged husband, Jody D. Jenkins, based on her contention that Florida is an inconvenient forum. Wife contends that the trial court abused its discretion by denying her motion and, moreover, contends that this denial violated her due process rights.
The trial court denied the motion, filed pursuant to section 61.520, Florida Statutes (2013), after weighing the factors enumerated under that section and finding that Wife had not met her burden to establish that Tennessee is a more appropriate forum for hearing the case. The trial court’s decision to retain jurisdiction over the child-custody determination did not constitute an abuse of discretion.
AFFIRMED.
EVANDER and BERGER, JJ., concur.